Citation Nr: 1522484	
Decision Date: 05/28/15    Archive Date: 06/11/15	

DOCKET NO.  11-03 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to an initial compensable evaluation for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to November 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

Upon review of this case, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for coronary artery disease (see April 2015 VA Form 21-526EZ).  Inasmuch as that issue has not been developed or certified for appellate review, it is not for consideration at this time.  It is, however, being referred to the RO for appropriate action.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.


REMAND

A review of the record in this case raises some question not only as to the exact nature and etiology of the Veteran's right ear hearing loss, but also the current severity of his service-connected left ear hearing loss.

In that regard, a review of service treatment records reveals only one medical record, specifically, a service entrance examination of January 1968, notwithstanding the fact that the Veteran served on active duty for a period of more than seven years.  More specifically, with the exception of various dental records and the aforementioned service entrance examination, no service treatment records, including the Veteran's service separation examination, are at this time a part of his Veterans Benefits Management System (VBMS) electronic file.  Nor is it clear that sufficient attempts have been made to obtain the Veteran's complete service medical records.  Under the circumstances, further development in this area will be undertaken prior to a final adjudication of the Veteran's claims.

The Veteran argues that, prior to the November 2009 surgery for facial nerve palsy which reportedly resulted in a total loss of hearing in the Veteran's right ear, he was already experiencing problems hearing in that ear, "problems" which began during his period of active military service.  Significantly, records of the Veteran's November 2009 surgery are not at this time a part of his VBMS file.  Moreover, while the earliest postservice clinical indication of the presence of right ear hearing loss is revealed by a private audiometric examination dated in October 2009, at the time of that examination, it was noted that the Veteran's hearing had "decreased" from 1999.  Such a comment raises the question as to whether the Veteran may, in fact, have undergone earlier audiometric examinations, to include in 1999.

Finally, based on a review of the file, it would appear that the Veteran last underwent a VA audiometric examination for compensation purposes in April 2011, at this point, more than four years ago.  While it is true that, in August 2014, less than one year ago, the Veteran underwent a private audiometric examination, that examination shows a significant decrease in speech discrimination ability from the aforementioned VA examination of April 2011.  Under the circumstances, an additional, more contemporaneous VA audiometric examination would be appropriate prior to a final adjudication of the Veteran's current claims.

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:

1.  If complete service treatment records have not been obtained in connection with the Veteran's recently filed claim, the AOJ should contact the appropriate service department and/or record storage facility, with a request that they attempt to obtain the Veteran's complete service treatment records, to include, specifically, his service separation examination.  If the AOJ cannot locate the aforementioned Federal records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any Government records would be futile.  The AOJ must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the Veteran's claims.  The Veteran must then be given an opportunity to respond.

2.  The AOJ should then contact the Veteran, with a request that he provide the full names and addresses for any physician, audiologist, or medical facility from which he received examination and/or treatment for his hearing loss prior to October 2009.  The Veteran should additionally be requested to provide the full name and address of the medical facility (reportedly affiliated with Yale University) where he underwent surgery for facial nerve palsy in November 2009.  Following receipt of the aforementioned information, the AOJ should contact the physicians, audiologists, or medical facilities in question, with a request that they provide copies of any and all records of their treatment and/or examination of the Veteran for the period in question.  All such information, once obtained, should be made a part of the Veteran's VBMS file.

3.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to April 2011, the date of the most recent VA audiometric examination, should then be obtained and incorporated in the VBMS electronic file.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the electronic file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS file.  In addition, the Veteran and his representative should be informed of any such problem.

4.  The Veteran should then be afforded an additional VA audiometric examination in order to more accurately determine the exact nature and etiology of his right ear hearing loss, and the current severity of his service-connected left ear hearing loss.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the aforementioned audiometric examination, the examiner should offer an opinion as to whether the Veteran's current right ear hearing loss at least as likely as not had its origin during, or is in some way the result of, the Veteran's period of active military service, to include acoustic trauma during such service, which trauma has now been conceded.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the evaluating audiologist must specify in his report that the Veteran's entire VBMS electronic file has been reviewed.

5.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining audiologist has documented his consideration of all records contained in VBMS.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

6.  The AOJ should then readjudicate the Veteran's claim for service connection for right ear hearing loss, as well as his claim for an initial compensable evaluation for left ear hearing loss.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in October 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



	                  _________________________________________________
	Nathan Kroes
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



